Exhibit 10.04
REVOLVING NOTE
Atlanta, Georgia
$2,000,000
September 23, 2008
     FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower”
and collectively, the “Borrowers”), HEREBY PROMISES TO PAY to the order of
CHATHAM INVESTMENT FUND III, LLC and CHATHAM INVESTMENT FUND III QP, LLC
(collectively, “Lender”), at the offices of CHATHAM CREDIT MANAGEMENT III, LLC,
a Georgia limited liability company, as Agent (“Agent”), at its address set
forth in Section 9.3 of the Credit Agreement, or at such other place as Agent
may designate from time to time in writing, in lawful money of the United States
of America and in immediately available funds, the amount of TWO MILLION DOLLARS
($2,000,000) or, if less, the aggregate unpaid amount of all Revolving Credit
Advances made by Lender to the undersigned under the “Credit Agreement” (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex A
thereto.
     This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Credit Agreement dated as of September ___, 2008 by and among Borrowers,
the other Persons named therein as Credit Parties, Agent, Lenders and the other
Persons signatory thereto from time to time as Lenders (including all annexes,
exhibits and schedules thereto, and as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), and is entitled to
the benefit and security of the Credit Agreement, the Security Agreement and all
of the other Loan Documents referred to therein. Reference is hereby made to the
Credit Agreement for a statement of all of the terms and conditions under which
the Loans evidenced hereby are made and are to be repaid. The date and amount of
each Revolving Credit Advance made by Lenders to Borrowers, the rates of
interest applicable thereto and each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided that the failure of
Agent to make any such recordation shall not affect the obligations of Borrowers
to make a payment when due of any amount owing under the Credit Agreement or
this Revolving Note in respect of the Revolving Credit Advances made by Lender
to Borrowers.
     The principal amount of the indebtedness evidenced hereby shall be payable
in the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.
     If any payment on this Revolving Note becomes due and payable on a day
other than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 



--------------------------------------------------------------------------------



 



     Upon and after the occurrence of any Event of Default, this Revolving Note
may, as provided in the Credit Agreement, and without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrowers),
be declared, and immediately shall become, due and payable.
     Time is of the essence of this Revolving Note.
     Except as provided in the Credit Agreement, this Revolving Note may not be
assigned by Lender to any Person.

2



--------------------------------------------------------------------------------



 



     THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

            Borrowers:


BROOKSIDE TECHNOLOGY PARTNERS, INC.
      By:         Name:   Michael Nole      Title:   CEO        U.S. VOICE &
DATA, LLC
      By:         Name:   Michael Fischer      Title:   CEO        STANDARD TEL
ACQUISITIONS, LLC
      By:         Name:   Michael Nole      Title:   Managing Member       
TRANS-WEST NETWORK SOLUTIONS, INC.

d/b/a STANDARD TEL
      By:         Name:   Michael Nole      Title:   CEO        STANDARD TEL
NETWORKS, LLC
      By:         Name:   Michael Nole      Title:   Managing Member     

3